Case 1:09-cr-00466-BMC-RLM Document 587-5 Filed 03/14/19 Page 1 of 4 PageID #: 8659
Case 1:09-cr-00466-BMC-RLM Document 587-5 Filed 03/14/19 Page 2 of 4 PageID #: 8660
Case 1:09-cr-00466-BMC-RLM Document 587-5 Filed 03/14/19 Page 3 of 4 PageID #: 8661
Case 1:09-cr-00466-BMC-RLM Document 587-5 Filed 03/14/19 Page 4 of 4 PageID #: 8662




   psychiatric records that the victim had heard voices. See id. at 305. Whether that cross-
   examination had been proper was not an issue before the federal court in the habeas
   proceeding. See id.

                   Ultimately, the defendant’s motion does not meet the “strict” standard for
   reconsideration, which dictates that a Court should reconsider its decision “only if the moving
   party can point to controlling decisions or data that the court overlooked” in its original
   decision. Fan v. United States, 710 Fed. Appx. 23, 24 (2d Cir. 2018) (citing Shrader v. CSX
   Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (internal citation and quotation marks omitted)).
   “Reconsideration is not intended for the court to reexamine a decision or the party to reframe
   a failed motion.” Id.

               For the reasons set forth above and in the government’s prior briefing related to
   CW10, the Court’s initial rulings are correct. The Court should adhere to them.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      UNITED STATES ATTORNEY
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      ARTHUR G. WYATT, CHIEF
                                                      Narcotic and Dangerous Drug Section
                                                      Criminal Division,
                                                      U.S. Department of Justice

                                                      OF COUNSEL:

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY
                                                      Southern District of Florida




   cc:    Clerk of Court (BMC) (via ECF)
          Defense Counsel (via Email)


                                                  4
